 


115 HRES 443 EH: Recognizing the importance and effectiveness of trauma-informed care.
U.S. House of Representatives
2018-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 443 
In the House of Representatives, U. S.,

February 26, 2018
 
RESOLUTION 
Recognizing the importance and effectiveness of trauma-informed care. 
 
 
Whereas traumatic experiences affect millions of people in the United States and can affect a person’s mental, emotional, physical, spiritual, economic, and social well-being;  Whereas adverse childhood experiences (ACEs) can be traumatizing and, if not recognized, can affect health across the lifespan and, in some cases, result in a shortened life span;  
Whereas ACEs are recognized as a proxy for toxic stress, which can affect brain development and can cause a lifetime of physical, mental, and social challenges;  Whereas ACEs and trauma are determinants of public health problems in the United States such as obesity, addiction, and serious mental illness;  
Whereas trauma-informed care is an approach that can bring greater understanding and more effective ways to support and serve children, adults, families, and communities affected by trauma;  Whereas trauma-informed care is not a therapy or an intervention, but a principle-based, culture-change process aimed at recognizing strengths and resiliency as well as helping people who have experienced trauma to overcome those issues in order to lead healthy and positive lives;  
Whereas adopting trauma-informed approaches in workplaces, communities, and government programs can aid in preventing mental, emotional, physical, and/or social issues for people impacted by toxic stress and/or trauma;  Whereas trauma-informed care has been promoted and established in communities across the United States, including the following different uses of trauma-informed care being utilized by various types of entities: 
(1)The State of Wisconsin established Fostering Futures, a statewide initiative partnering the State with Tribes, State agencies, county governments, and nonprofit organizations to make Wisconsin the first trauma-informed State. The goal of Fostering Futures is to reduce toxic stress and improve lifelong health and well-being for all Wisconsinites.  (2)The Menominee Tribe in Wisconsin improved educational and public health outcomes by increasing understanding of historical trauma and childhood adversity and by developing culturally relevant, trauma-informed practices.  
(3)In Chicago, Illinois, schools of medicine provide critical trauma-informed care, including the University of Illinois at Chicago Comprehensive Assessment and Response Training System, which improves the quality of psychiatric services provided to youth in foster care, and the University of Chicago Recovery & Empowerment After Community Trauma Initiative, which helps residents who are coping with community violence.  (4)In Philadelphia, Pennsylvania, service providers, academics, and local artists use art to engage their community to educate and involve citizens in trauma-informed care activities.  
(5)In San Francisco, California, the city’s public health department aligned its workforce to create a trauma-informed system.  (6)In Kansas City, Missouri, schools worked to become trauma-informed by encouraging teachers and children to create their own self-care plans to manage stress. They have implemented broad communitywide, trauma-informed culture change.  
(7)In Tarpon Springs, Florida, the city crafted a community effort to gather city officials, professionals, and residents to coordinate multiple trauma-informed activities, including a community education day.  (8)In Worcester, Massachusetts, community members worked with the Massachusetts State Department of Mental Health to create a venue with peer-to-peer support to better engage individuals dealing with trauma or extreme emotional distress.  
(9)In Walla Walla, Washington, the city and community members launched the Children’s Resilience Initiative to mobilize neighborhoods and Washington State agencies to tackle ACEs.  (10)The State of Oregon passed the first law to promote trauma-informed approaches to decrease rates of school absenteeism and understanding and promoting best practices to leverage community resources to support youth.  
(11)The State of Massachusetts passed a law to promote whole-school efforts to implement trauma-informed care approaches to support the social, emotional, and academic well-being of all students, including both preventive and intensive services and supports depending on students’ needs.  (12)The State of Washington implemented the ACEs Public-Private Initiative, a collaboration among private, public, and community organizations to research and inform policies to prevent childhood trauma and reduce its negative emotional, social, and health effects;  
Whereas the Substance Abuse and Mental Health Services Administration provides substantial resources to better engage individuals and communities across the United States to implement trauma-informed care; and  Whereas numerous Federal agencies have integrated trauma-informed approaches into their programs and grants and could benefit from closer collaboration: Now, therefore, be it   
 
That the House of Representatives— (1)recognizes the importance, effectiveness, and need for trauma-informed care among existing programs and agencies at the Federal level; and  
(2)encourages the use and practice of trauma-informed care within the Federal Government, its agencies, and the United States Congress.    Karen L. Haas,Clerk. 